PER CURIAM.
Upon the holding that the counterclaim properly stated an action for declaratory relief as to the validity of designated bylaws of the condominium association in question, Johnson v. Royal Garden Estates, Inc., 371 So.2d 577 (Fla. 2d DCA 1979), and that the circuit court, which alone has jurisdiction in such a proceeding, therefore improperly transferred the cause to the county court, the petition for certio-rari is granted, Tantillo v. Miliman, 87 So.2d 413 (Fla.1956); Ross v. Barnett, 436 So.2d 1040 (Fla. 3d DCA 1983), and the order of transfer under review is quashed.